UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2014



DIRECTV INCORPORATED,

                                              Plaintiff - Appellee,

          versus


JOEL CARRERA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (CA-03-93)


Submitted:   April 26, 2006                 Decided:   June 14, 2006


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joel Carrera, Appellant Pro Se. Adam Casagrande, WILLIAMS, MULLEN,
HOFHEIMER & NUSBAUM, PC, Norfolk, Virginia; Howard Robert Rubin,
SONNENSCHEIN, NATH & ROSENTHAL, LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joel Carrera appeals from the district court’s order

finding    that    he     committed     two     violations       of    the    Federal

Communications Act, 47 U.S.C. § 605(a) (2000), and a violation of

the Wiretap Act, 18 U.S.C. § 2511(1)(a) (2000), in a private action

brought by DirecTV, Inc.           Carrera argues that the district court

abused    its    discretion    in     ruling    inadmissible          at   trial    two

settlement      agreements    to    which     DirecTV    was   a   party,     and   an

affidavit by Jeffrey Fisher, a former DirecTV employee.                       Carrera

also challenges the district court’s finding that the violations at

issue could be inferred from his receipt of “pirate access devices”

and the maintenance of a suspended DirecTV account, particularly

when he returned one of the devices at issue about two weeks after

he received it.

            With respect to the settlement agreements and the Fisher

affidavit, this court reviews a district court’s decision as to the

admissibility of evidence for an abuse of discretion and will not

find an abuse unless a decision was “arbitrary and irrational.”

United States v. Weaver, 282 F.3d 302, 313 (4th Cir. 2002).                         We

hold that the district court rationally excluded the settlement

agreements      because   their     entry     into    evidence     would     not   have

affected the district court’s consideration of the credibility of

other evidence submitted by DirecTV.                 See Fed. R. Evid. 408.          We

also conclude that the district court did not abuse its discretion


                                       - 2 -
in excluding the Fisher affidavit, which makes no reference to

Carrera and does not shed light on the issues in dispute.         See Fed.

R. Evid. 402, 403.

             Regarding the district court’s finding that Carrera’s

violations could be inferred from his possession of pirate access

devices and maintenance of a suspended DirecTV account, we review

the court’s legal conclusions de novo and its factual findings for

clear error. Va. Vermiculite Ltd. v. Historic Green Springs, Inc.,

307 F.3d 277, 284 (4th Cir. 2002); see also Fed. R. Civ. P. 52(a).

The district court noted that the evidence showed Carrera purchased

a “DualPro WTX Ultimate Unlooper Programmer” on January 17, 2001,

purchased an “Emulator complete with cables” on January 26, 2001,

and returned the Emulator on February 10, 2001.            Carrera asserts

that because he returned the Emulator, he cannot be said to have

pirated DirecTV signals with the Emulator, and the § 605(a) count

related to his possession of the Emulator thus is not supported by

the evidence.    This argument does not cast doubt upon the district

court’s factual finding that he possessed the Emulator, which was

capable of intercepting DirecTV signals, for two weeks, and during

that two-week period he maintained a suspended DirecTV account.

With respect to the district court’s conclusion that Carrera

pirated DirecTV programming based on circumstantial evidence, we

find   the    conclusion   adequately     supported   by   the   evidence.

“[C]ircumstantial    evidence   is   no   less   probative    than   direct


                                 - 3 -
evidence,” and here, the district court’s inference was reasonable

and grounded in facts reflected in the record.   Stamper v. Muncie,

944 F.2d 170, 174 (4th Cir. 1991).

          We therefore affirm the decision of the district court.

See DirecTV v. Carrera, No. CA-03-93 (W.D. Va. Aug. 19, 2005).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -